



COURT OF APPEAL FOR ONTARIO

CITATION: Lin v. Fleury, 2017 ONCA 695

DATE: 20170908

DOCKET: M48022

Watt, Huscroft and Trotter JJ.A.

BETWEEN

Katherine Lin

Plaintiff (Moving Party)

and

Eric Fleury and Gloria Ann

Defendants (Responding Parties)

Katherine Lin, acting in person

Georgia Tanner, for the responding parties

Heard in writing: August 28, 2017

On motion for leave to appeal and request for summary
    dismissal under Rule 2.1.01.

REASONS FOR DECISION

[1]

Katherine Lin has filed a Notice of Motion for Leave to Appeal to this
    court from a decision of a single judge of the Divisional Court who quashed her
    appeal to that court for want of jurisdiction. The order was made at the
    request of the respondent under r. 2.1.01(1).

[2]

On July 10, 2017, a single judge of this court reviewed the file in this
    case. The review canvassed all available materials including a request by the
    respondent for a review under r. 2.1.01(1). The single judge directed that the
    request, as well as the motion for leave to appeal, be referred to a panel of
    the court for determination.

The Original Claim

[3]

Katherine Lin issued a claim against Eric Fleury and Gloria Ann seeking
    damages of $50,000 from Fleury and $300,000 from Ann. A generous reading of the
    claim is unrevealing of any recognizable cause of action of how the
    conversations and incidents recounted in it have caused Ms. Lin any damage.

Proceedings in the Trial Court

[4]

On May 19, 2017, a judge of the Superior Court of Justice stayed the
    action and directed the Registrar to send a notice in Form 2.1A to Ms. Lin
    advising her that the court was considering dismissing her action under r. 2.1
    on the basis that it was frivolous, vexatious and an abuse of the process of
    the court.

[5]

On May 30, 2017, after reviewing further material provided by Ms. Lin,
    the judge of the Superior Court of Justice dismissed the action with costs.

Proceedings in the Divisional Court

[6]

About one week later, Ms. Lin filed a Notice of Appeal in the Divisional
    Court. Once again, the respondent invoked r. 2.1.01(1) and asked the court to
    dismiss the appeal.

[7]

On June 9, 2017, a single judge of the Divisional Court, satisfied that
    the amounts involved exceeded the monetary jurisdiction of that court, quashed
    the appeal.

Proceedings in this Court

[8]

By Notice of Motion dated June 15, 2017, Ms. Lin sought leave to appeal
    to this court from the order of the single judge quashing her appeal to the
    Divisional Court.

[9]

Once again, the respondents invoke r. 2.1.01(1) and seek dismissal of
    Ms. Lins appeal on the grounds that it is frivolous, vexatious and an abuse of
    the courts process.

[10]

In light of the history of this proceeding, in particular, the failure
    of the statement of claim to reveal any recognizable cause of action, we have
    determined that it is appropriate to dispense with the requirements of notice
    and written submissions under r. 2.1.01(3).

[11]

We are satisfied that the motion for leave to appeal is frivolous,
    vexatious and an abuse of the process of the court. The Divisional Court had no
    jurisdiction to entertain Ms. Lins appeal because the amounts claimed exceeded
    the monetary jurisdiction of that court. The motion for leave is dismissed
    under r. 2.1.01(1).

[12]

Ms. Lin is not to commence any further motions or other proceedings in
    respect of this matter in this court without leave in writing first being
    sought and obtained from a panel of this court.

David Watt J.A.

Grant Huscroft J.A.

G.T. Trotter J.A.


